DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 27 April 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Applicant has clarified the record regarding the previous species elections.  Regarding the instantly amended claims, the following restriction is necessitated:
Newly amended claims 12 and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of I) claim 1, II) claim 12 and III) claim 13 are directed to related methods of producing a sensor. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation and do not fully overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the methods contains method steps not required of the other methods.  Therefore a search for one method of producing would not necessarily encompass a search for the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 13 are withdrawn from 

Priority
Claim 1 recites nanotubes functionalized after forming the nano-network, a solution of nanotubes without a prefunctional treatment and dielectrophoretically orienting the nanotubes.  These limitations are not disclosed in the priority continuation-in-part US Application 14/658,034.  Therefore claim 1 is denied priority back to ‘034 and are examined with an effective date of the instant application, 21 December 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the without a prefunctional treatment is a negative limitation that excludes the presence of a prefunctional treatment on the nanotube.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i). The specification as originally filed is silent with respect to prefunctional treatments and therefore does not provide support for the negative limitation of a nanotube without a prefunctional treatment as recited in amended claim 1 and is rejected as new matter.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0178567; publication date 6/23/2016 is before the granted priority date of 12/21/2017 and provisional application date 8/5/2013 is before priority date of the CIP of the instant application, 3/13/2014).

forming a nano-network of nanotubes in situ (SWNTs assembled into bundles that form electrical contact with the two electrodes, one at each end and provide a current path between the electrodes, nanotube bundles are interpreted as the claimed nano-network of nanotubes, par. 37), the network formed by deposition a solution of nanotubes without a prefunctional treatment (SWNTs are functionalized either prior to or following the assembly of the sensor which indicates that the nanotubes are functionalized after forming the nano-network and are not treated beforehand and therefore do not include a prefunctional treatment, par. 37) in and spanning the gap (water-based SWNT suspension applied to the gap to form nanotubes in the gap between the electrodes, par. 44), to provide an electrically conductive pathway connecting the first and second noble metal electrodes (more than one SWNTs are deposited to form a conductive between the first and second electrodes at each end, par. 15; par. 34) by dielectrophoretic orienting the nanotubes (nanotubes are deposited by dielectrophoretic assembly, par. 15, 24 and 44), the nanotubes functionalized after 
Although Lee does not teach a template-free method as recited in the preamble of claim 1, the body of instant claim 1 recites the method steps required for the template-free method of the preamble. When the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also MPEP 2111.  In instant claim 1, the required method steps in the body of the claim are: forming electrodes and forming a nano-network of functionalized nanotubes by depositing a solution of nanotubes without a prefunctional treatment, dielectrophoretic orienting the nanotubes and the nanotubes functionalized after forming the nano-network.  There is no limitation in the body of claim 1 that indicates how the method is template-free or a step that differentiates a template-free method from the method taught by Lee.  Lee teaches the method steps recited in the body of the claim and therefore is considered to teach a template-free method as recited in the preamble of claim 1.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (Single-Walled Carbon Nanotube-Based Chemiresistive Affinity Biosensors for Small Molecules: Ultrasensitive Glucose Detection, JACS, 2010).
Cella et al. teach a template-free method of producing a sensor comprising: 
forming first and second noble metal electrodes on a silicon substrate (gold source and drain electrodes are microfabricated on a silicon substrate, pg. 5024, Fig. 1), the electrodes separated by a gap of 3µm (pg. 5024, right column, second paragraph), the electrodes connected to a power source and a means for measuring current and voltage between the first and second noble metal electrodes (AC voltage applied across the electrodes which indicates connection to a power source, pg. 5024, right column, second paragraph; current-voltage characteristics were recorded, which indicates connection to a means for measuring a current between the first and second electrodes, pg. 5025, left column, first paragraph, Fig. 2); and
forming fuctionalized nanotubes, the network formed by depositing a solution of nanotubes without a prefunctional treatment in and spanning the gap (0.1 µL drop of suspended SWNTs forms aligned SWNTs across the electrode gap, SWNTs are treated after being deposited and aligned and therefore is considered to be without a prefunctional treatment upon deposition, pg. 5024, right column, second paragraph), to provide an electrically conductive pathway connecting the first and second noble metal electrodes by dielectrophoretic orienting the nanotubes (dielectrophoretic alignment of SWNTs across the pair of electrodes indicates the SWNTs form an electrically conductive pathway, pg. 5024, right column, second paragraph), the nanotubes functionalized after forming a conductive pathway of oriented nanotubes connecting the 
It is noted that Cella et al. do not specifically disclose a nano-network formed in situ.  However, the nano-network of nanotubes formed in situ is defined in the claim as being the deposition of solution of nanotubes without a prefunctional treatment and dielectrophoretic orienting to connect the electrodes, which is the same method of formation as taught by Cella.  Therefore the deposition of nanotubes taught by Cella is considered to be a nano-network of functionalized nanotubes formed in situ and meets the claim. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (BMEI, 2010).
Yang et al. teach a template-free method of producing a sensor comprising:
forming first and second noble metal electrodes on a silicon substrate (silicon substrate with a pattern of gold strips that form electrodes, pg. 1483, left column, section C. Fabrication Process of CNTFET Devices by ACDEP), the electrodes separated by a gap of 4 µm, which falls within the recited range of 0.5 to 4.0 µm (source and drain electrodes with spacing of 4 µm, pg. 1483, left column, section C. Fabrication Process of CNTFET Devices by ACDEP), the electrodes connected to a power source  and a means for measuring voltage between the first and second noble metal electrodes (Agilent 4156C precision semiconductor parameter analyzer, pg. 1483, left 
forming a nano-network of functionalized nanotubes in situ (CNT bundles bridge the electrodes and are considered a nano-network of nanotubes, pg. 1483, left column, section C. Fabrication Process of CNTFET Devices by ACDEP), the network formed by depositing a solution of nanotubes without a prefunctional treatment in and spanning the gap (SWNT solution prepared with highly purified SWNTs having no prior functionalization and therefore considered to be without a prefunctional treatment, pg. 1483, left column, B. Preparation of CNT solution; CNTs bridge the gap between electrodes and therefore the solution is in and spanning the gap between electrodes, pg. 1483, left column, section C. Fabrication Process of CNTFET Devices by ACDEP), to provide an electrically conductive pathway connecting the first and second noble metal electrodes by dielectrophoretic orienting the nanotubes (pg. 1483, left column, section C. Fabrication Process of CNTFET Devices by ACDEP; pg. 1484, left column, second paragraph; nanotubes form electrically conductive pathway, pg. 1484, right column, first paragraph), the nanotubes functionalized after forming the nano-network (CNTFET surface, which includes nanotubes, functionalized with specific receptor molecules, since the nanotubes are purified and not functionalized during the formation of the nano-network, the nanotubes must be functionalized after formation of the nano-network, pg. 1484, right column, last paragraph).

Response to Arguments
Applicant’s arguments regarding claims 12 and 13 are moot in view of the withdrawal of the claims under election by original presentation since the claims are now drawn to inventions that are independent and distinct from the originally elected claims.
Regarding the priority of the instant application, Applicant asserts that claim 1 has proper basis in the parent application.  For the reasons cited in the action herein, claim 1 does not have proper antecedent support in U.S. Application 14/658,034.
Applicant’s arguments filed 27 April 2021, the previous rejections under 35 USC 112 and 35 USC and 35 USC 102 over Wang have been fully considered and are persuasive.  These previous rejections of the claims have been withdrawn. 
Applicant argues that Lee’s filing date is later than the instant application’s parent application which precludes the reference as prior art.  Applicant's arguments have been fully considered but they are not persuasive to overcome the reference of Lee because priority is not granted to the parent application US Application 14/658,034 for the reasons stated in the action herein.  Furthermore, Lee is available as prior art under 35 U.S.C. 102(a)(2). 
Applicant further argues that Lee describes lithographically forming grooves in a PMMA coating on a wafer substrate and then depositing SWNT in a groove in the substrate, which does not constitute the formation of a nano-network in the gap.  Applicant argues that the bundle of nanotubes in Lee fill a gap between extensions from the electrodes and provide a conductive path of less than 50 microns and the deposited nanotubes were then non-covalently functionalized demonstrating a different process to deposit and prepare functionalized nanotubes.  


Applicant also argues that Lee teaches using the sensor containing functionalized nanotubes for detecting D-glucose, L-lactate and urea, not the diseases set forth in applicant’s claims.
Applicant’s argument has been considered, but is not persuasive to overcome Lee.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the diseases set forth in applicant’s claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 does not recite the detection of any particular disease or any particular type of functionalization.

Conclusion
The claim is not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641